 1   Matthew Addison, Esq. (NSBN 4201)
     Sylvia Harrison, Esq. (NSBN 4106)
 2   Sarah Ferguson, Esq. (NSBN 14515)
     MCDONALD CARANO LLP
 3   100 West Liberty Street, 10th Floor
     Reno, Nevada 89501
 4   Telephone: (775) 788-2000
     maddison@mcdonaldcarano.com
 5   sharrison@mcdonaldcarano.com
     sferguson@mcdonaldcarano.com
 6   Attorneys for Plaintiff

 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9

10   NEWMONT USA LIMITED, a Delaware                    Case No. 3:18-cv-00575-HDM-WGC
     Corporation,
11
            Plaintiff,
12
                                                        ORDER GRANTING STIPULATION FOR
13          vs.
                                                        EXTENSION OF TIME TO FILE
     IMATECH SYSTEMS CYPRUS PTY LTD                     OPPOSITION TO MOTION TO DISMISS
14
     dba ARMORPIPETM TECHNOLOGIES, a
15   foreign Corporation; INTERNATIONAL
     MATERIALS & TECHNOLOGY PTY
16   LIMITED dba IMATECH, a foreign
     Corporation; and DOES 1 to 10, inclusive,           (Second Request)
17

18          Defendants.

19

20          COME NOW, Plaintiff Newmont USA Limited, a Delaware Corporation (“Newmont”),

21   and Defendant International Materials & Technology PTY Limit dba Imatech, by and through

22   their undersigned counsel, and hereby stipulate to an extension of time wherein Plaintiff may file

23   an Opposition to Defendant’s Motion to Dismiss (ECF No. 13) up to and including Wednesday,

24   July 10, 2019.

25   ///

26   ///

27   ///

28   ///



                                                Page 1 of 2
 1            The extension of time is requested in view of the parties’ scheduled mediation on June

 2   28, 2019 and is made in good faith and not for purposes of unfair/undue delay.1

 3             RESPECTFULLY SUBMITTED this 17th day of June, 2019.

 4   McDONALD CARANO LLP                                SANTORO WHITMIRE
 5

 6   /s/ Matthew Addison_______________                 /s/ James E. Whitmire
     Matthew Addison, Esq. (NSBN 4201)                  James E. Whitmire, Esq. (NSBN 6533)
 7   Sylvia Harrison, Esq. (NSBN 4106)                  10100 W. Charleston Blvd., Suite 250
     Sarah Ferguson, Esq. (NSBN 14515)                  Las Vegas, NV 89135
 8   100 West Liberty Street. 10th Floor                Telephone: (702) 948-8771
     Reno, NV 89501                                     Facsimile: (702) 948-8773
 9   Telephone: (775) 788-2000                          jwhitmire@santoronevada.com
     Facsimile: (775) 788-2020                          Attorneys for Defendant International
10   maddison@mcdonaldcarano.com                        Materials & Technology PTY Limited dba
     sharrison@mcdonaldcarano.com                       Imatech
11   sferguson@mcdonaldcarano.com
     Attorneys for Plaintiff
12

13

14
                                                       IT IS SO ORDERED.
15

16

17                                                     UNITED STATES DISTRICT JUDGE
                                                                June 18, 2019
                                                       DATED: _________________________
18

19

20

21

22

23

24

25

26

27

28   1
         All defenses continue to be maintained by Defendant, including personal jurisdiction defenses.


                                                  Page 2 of 2
